 

INCENTIVE STOCK OPTION AGREEMENT

 

This Incentive Stock Option Agreement (this “Agreement”) is made and entered
into as of _______________, 2015 by and between Car Charging Group, Inc., a
Nevada corporation (the “Company”) and _____________ (the “Participant”).

 

  Grant Date:           Exercise Price per Share: $         Number of Option
Shares:           Expiration Date: Five (5) Years from the Grant Date

 

1. Grant of Option.

 

1.1 Grant; Type of Option. The Company hereby grants to the Participant an
option (the “Option”) to purchase the total number of shares of Common Stock of
the Company equal to the number of Option Shares set forth above, at the
Exercise Price set forth above. The Option is being granted pursuant to the
terms of the Company’s 2015 Omnibus Incentive Plan (the “Plan”). The Option is
intended to be an Incentive Stock Option within the meaning of Section 422 of
the Code, although the Company makes no representation or guarantee that the
Option will qualify as an Incentive Stock Option. To the extent that the
aggregate Fair Market Value (determined on the Grant Date) of the shares of
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by the Participant during any calendar year (under all plans of
the Company and its Affiliates) exceeds $100,000, the Options or portions
thereof which exceed such limit (according to the order in which they were
granted) shall be treated as Non-qualified Stock Options.

 

1.2 Consideration; Subject to Plan. The grant of the Option is made in
consideration of the services to be rendered by the Participant to the Company
(the “Continuous Service”) and is subject to the terms and conditions of the
Plan. Capitalized terms used but not defined herein will have the meaning
ascribed to them in the Plan.

 

2. Exercise Period; Vesting.

 

2.1 Vesting Schedule. The Option will become vested and exercisable with respect
to the shares in accordance with the following schedule (each date a “Vesting
Date”) until the Option is 100% vested:

 

 

 

 

The unvested portion of the Option will not be exercisable on or after the
Participant’s termination of Continuous Service.

 

2.2 Expiration. The Option will expire on the Expiration Date set forth above,
or earlier as provided in this Agreement or the Plan.

 

3. Termination of Continuous Service.

 

3.1 Termination for Cause. If the Participant’s Continuous Service is terminated
for Cause, the Option (whether vested or unvested) shall immediately terminate
and cease to be exercisable.

 

3.2 Termination Due to Disability. If the Participant’s Continuous Service
terminates as a result of the Participant’s Disability, all Options granted
hereunder shall immediately vest and the Participant (or its designee) may
exercise the vested portion of the Option, but only prior to the earlier of (i)
one year from the date the Participant’s Continuous Service with the Company or
its Affiliate terminates due to the Participant’s Disability or (ii) the
Expiration Date.

 

3.3 Termination Due to Death. If the Participant’s Continuous Service terminates
as a result of the Participant’s death, all Options granted hereunder shall
immediately vest and the vested portion of the Option may be exercised by the
Participant’s estate, by a person who acquired the right to exercise the Option
by bequest or inheritance or by the person designated to exercise the Option
upon the Participant’s death, but only prior to the earlier of (i) one year from
the date the Participant’s Continuous Service with the Company or its Affiliate
terminates due to the Participant’s death or (ii) the Expiration Date.

 

3.4 Termination for Reasons Other Than Cause, Death, Disability. If the
Participant’s Continuous Service is terminated for any reason other than Cause,
death or Disability, the Participant may exercise only the vested portion of the
Option within the period of time ending on the Expiration Date. Any remaining
unvested portion of the Option shall immediately terminate and cease to be
exercisable.

 

3.5 Extension of Termination Date. If, following the Participant’s termination
of Continuous Service for any reason, the exercise of the Option is prohibited
because the exercise of the Option would violate the registration requirements
under the Securities Act or any other state or federal securities law or the
rules of any securities exchange or interdealer quotation system, then the
expiration of the Option shall be tolled until the date that is thirty (30) days
after the end of the period during which the exercise of the Option would be in
violation of such registration or other securities requirements.

 

4. Manner of Exercise.

 

4.1 Election to Exercise. To exercise the Option, the Participant (or in the
case of exercise after the Participant’s death or incapacity, the Participant’s
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company a notice of intent to exercise in the manner designated by the
Committee. If someone other than the Participant exercises the Option, then such
person must submit documentation reasonably acceptable to the Company verifying
that such person has the legal right to exercise the Option.

 

Page 2 of 9

 

 

4.2 Payment of Exercise Price. The entire Exercise Price of the Option shall be
payable in full at the time of exercise, to the extent permitted by applicable
statutes and regulations, either:

 

(a) in cash or by certified or bank check at the time the Option is exercised;

 

(b) by delivery to the Company of other shares of Common Stock, duly endorsed
for transfer to the Company, with a Fair Market Value on the date of delivery
equal to the Exercise Price (or portion thereof) due for the number of shares
being acquired, or by means of attestation whereby the Participant identifies
for delivery specific shares that have a Fair Market Value on the date of
attestation equal to the Exercise Price (or portion thereof) and receives a
number of shares equal to the difference between the number of shares thereby
purchased and the number of identified attestation shares (a “Stock for Stock
Exchange”);

 

(c) through a “cashless exercise program” established with a broker;

 

(d) by any combination of the foregoing methods; or

 

(e) in any other form of legal consideration that may be acceptable to the
Committee.

 

4.3 Withholding. If the Company, in its discretion, determines that it is
obligated to withhold any tax in connection with the exercise of the Option, the
Participant must make arrangements satisfactory to the Company to pay or provide
for any applicable federal, state and local withholding obligations of the
Company. The Participant may satisfy any federal, state or local tax withholding
obligation relating to the exercise of the Option by any of the following means:

 

(a) tendering a cash payment;

 

(b) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable to the Participant as a result of the
exercise of the Option; provided, however, that no shares of Common Stock are
withheld with a value exceeding the minimum amount of tax required to be
withheld by law; or

 

(c) delivering to the Company previously owned and unencumbered shares of Common
Stock.

 

The Company has the right to withhold from any compensation paid to a
Participant.

 

4.4 Issuance of Shares. Provided that the exercise notice and payment are in
form and substance satisfactory to the Company, the Company shall issue the
shares of Common Stock registered in the name of the Participant, the
Participant’s authorized assignee, or the Participant’s legal representative
which shall be evidenced by stock certificates representing the shares with the
appropriate legends affixed thereto, appropriate entry on the books of the
Company or of a duly authorized transfer agent, or other appropriate means as
determined by the Company.

 

Page 3 of 9

 

 

5. Sale Restrictions. Any and all shares issued pursuant to this Agreement will
be subject to the terms and conditions described below.

 

5.1 Sale Restrictions. Until such time as Participant has sold all of the shares
acquired pursuant to the Option, Participant shall only have the right, in the
aggregate and upon consent of the Company, to sell, dispose of or otherwise
transfer any of the shares or any options, warrants or other rights to purchase
such shares or any other security of the Company which Participant owns or has a
right to acquire as of the date hereof (the “Bleedout Shares”) up to five of
percent (5%) of the total daily trading volume of the Company’s shares.

 

5.2 Any subsequent issuance to and/or acquisition by Participant of common
shares or options or instruments convertible into common shares will be subject
to the provisions of this Section 5.

 

5.3 Until such time as Participant has sold all of the Bleedout Shares, upon
request from the Company, Participant shall deliver to the Company a written
statement detailing all sales, transfers or other transactions of the Company’s
securities and (ii) Participant’s current holdings of Company securities.

 

5.4 Permitted Transfers. Notwithstanding the foregoing restrictions on transfer,
Participant may, at any time and from time to time, transfer the Bleedout Shares
(i) as bona fide gifts or transfers by will or intestacy, (ii) to any trust for
the direct or indirect benefit of the undersigned or the immediate family of the
Warrant Holder, provided that any such transfer shall not involve a disposition
for value, (iii) to a partnership which is the general partner of a partnership
of which Warrant Holder is a general partner, or (iv) make a gift of to an
organization exempt from taxation under Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended provided, that, in the case of any gift or
transfer described in clauses (i), (ii), (iii) or (iv), each donee or transferee
agrees in writing to be bound by the terms and conditions contained herein in
the same manner as such terms and conditions apply to the undersigned so that in
the aggregate, no more than the number of Bleedout Shares allowable under
Section 5.1 above may be transferred on a given day, except in accordance with
the terms hereof. For purposes hereof, “immediate family” means any relationship
by blood, marriage or adoption, not more remote than first cousin.

 

5.5 Ownership. Until such time as Participant has sold the shares in question,
Participant shall retain all rights of ownership in the Bleedout Shares,
including, without limitation, voting rights and the right to receive any
dividends that may be declared in respect thereof.

 

5.6 Issuer and Transfer Agent. Issuer is hereby authorized to disclose the
existence of this Agreement to its transfer agent. Issuer and its transfer agent
are hereby authorized to decline to make any transfer of the Bleedout Shares if
such transfer would constitute a violation or breach of this Agreement.

 

Page 4 of 9

 

 

5.7 Survival. The provisions of this Section 5 shall survive the expiration or
earlier termination of: (i) this Agreement, and/or (ii) Participant’s Continuous
Service, whether with or without Cause, or due to death or Disability.

 

6. No Right to Continued Employment; No Rights as Shareholder. Neither the Plan
nor this Agreement shall confer upon the Participant any right to be retained in
any position, as an employee, consultant or director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Participant’s Continuous Service at any time,
with or without Cause. The Participant shall not have any rights as a
shareholder with respect to any shares of Common Stock subject to the Option
prior to the date of exercise of the Option.

 

7. Transferability. The Option is not transferable by the Participant other than
to a designated beneficiary upon the Participant’s death or by will or the laws
of descent and distribution, and is exercisable during the Participant’s
lifetime only by him or her. No assignment or transfer of the Option, or the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise (except to a designated beneficiary, upon death, by will or the
laws of descent or distribution) will vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Option will terminate and become of no further effect.

 

8. Change in Control. In the event of a Change in Control, the Committee may, in
its discretion and upon at least ten (10) days’ advance notice to the
Participant, cancel the Option and pay to the Participant the value of the
Option based upon the price per share of Common Stock received or to be received
by other shareholders of the Company in the Change of Control event.

 

9. Adjustments. The shares of Common Stock subject to the Option may be adjusted
or terminated in any manner as contemplated by Section 11 of the Plan. Further,
in the event that the Company shall (a) issue additional shares of the Common
Stock as a dividend or other distribution on outstanding Common Stock, (b)
subdivide its outstanding shares of Common Stock, or (c) combine its outstanding
shares of the Common Stock into a smaller number of shares of the Common Stock,
then, in each such event (such as, for example, a reverse split) the Purchase
Price shall, simultaneously with the happening of such event, be adjusted by
multiplying the then Purchase Price by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding immediately prior to such
event and the denominator of which shall be the number of shares of Common Stock
outstanding immediately after such event, and the product so obtained shall
thereafter be the Purchase Price then in effect. The Purchase Price, as so
adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described herein in this Section 9. The number of
shares of Common Stock that the Holder of this Warrant shall thereafter, on the
exercise hereof, be entitled to receive shall be adjusted to a number determined
by multiplying the number of shares of Common Stock that would otherwise (but
for the provisions of this Section 9) be issuable on such exercise by a fraction
of which (a) the numerator is the Purchase Price that would otherwise (but for
the provisions of this Section 9) be in effect, and (b) the denominator is the
Purchase Price in effect on the date of such exercise.

 

Page 5 of 9

 

 

10. Tax Liability and Withholding. Notwithstanding any action the Company takes
with respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or exercise of the
Option or the subsequent sale of any shares acquired on exercise; and (b) does
not commit to structure the Option to reduce or eliminate the Participant’s
liability for Tax-Related Items.

 

11. Qualification as an Incentive Stock Option. It is understood that this
Option is intended to qualify as an incentive stock option as defined in Section
422 of the Code to the extent permitted under Applicable Law. Accordingly, the
Participant understands that in order to obtain the benefits of an incentive
stock option, no sale or other disposition may be made of shares for which
incentive stock option treatment is desired within one (1) year following the
date of exercise of the Option or within two (2) years from the Grant Date. The
Participant understands and agrees that the Company shall not be liable or
responsible for any additional tax liability the Participant incurs in the event
that the Internal Revenue Service for any reason determines that this Option
does not qualify as an incentive stock option within the meaning of the Code.

 

12. Disqualifying Disposition. If the Participant disposes of the shares of
Common Stock prior to the expiration of either two (2) years from the Grant Date
or one (1) year from the date the shares are transferred to the Participant
pursuant to the exercise of the Option (a “Disqualifying Disposition”), the
Participant shall notify the Company in writing within thirty (30) days after
such disposition of the date and terms of such disposition. The Participant also
agrees to provide the Company with any information concerning any such
dispositions as the Company requires for tax purposes.

 

13. Non-competition and Non-solicitation

 

13.1 Restrictions. In consideration of the Option, the Participant agrees and
covenants not to:

 

(a) contribute his or her knowledge, directly or indirectly, in whole or in
part, as an employee, officer, owner, manager, advisor, consultant, agent,
partner, director, shareholder, volunteer, intern or in any other similar
capacity to an entity engaged in the same or similar business as the Company and
its Affiliates, including those engaged in the business of electric vehicle
charging for a period of one (1) year following the Participant’s termination of
Continuous Service;

 

(b) directly or indirectly, solicit, hire, recruit, attempt to hire or recruit,
or induce the termination of employment of any employee of the Company or its
Affiliates for one (1) year following the Participant’s termination of
Continuous Service; or

 

Page 6 of 9

 

 

(c) directly or indirectly, solicit, contact (including, but not limited to,
e-mail, regular mail, express mail, telephone, fax, and instant message),
attempt to contact or meet with the then-current customers of the Company or any
of its Affiliates for purposes of offering goods or services similar to or
competitive with those offered by the Company or any of its Affiliates for a
period of one (1) year following the Participant’s termination of Continuous
Service.

 

13.2 Enforcement of Non-competition and Non-solicitation Restrictions. In the
event of a breach by the Participant of any of the covenants contained in
Section 13.1:

 

(a) any unvested portion of the Option shall be forfeited effective as of the
date of such breach, unless sooner terminated by operation of another term or
condition of this Agreement or the Plan; and

 

(b) the Participant hereby consents and agrees that the Company shall be
entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.

 

14. Compliance with Law. The exercise of the Option and the issuance and
transfer of shares of Common Stock shall be subject to compliance by the Company
and the Participant with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s shares of Common Stock may be listed. No shares of Common
Stock shall be issued pursuant to this Option unless and until any then
applicable requirements of state or federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel. The
Participant understands that the Company is under no obligation to register the
shares of Common Stock with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance.

 

15. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Participant under this Agreement shall be in writing and addressed to the
Participant at the Participant’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

 

16. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Florida without regard to conflict of
law principles.

 

Page 7 of 9

 

 

17. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

 

18. Options Subject to Plan. This Agreement is subject to the Plan as approved
by the Company’s shareholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

19. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the Option may be transferred by will or the laws of descent or distribution.

 

20. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 

21. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Option in this Agreement does not create any contractual right or other
right to receive any Options or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Participant’s employment with the Company.

 

22. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Option, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Participant’s material rights under this
Agreement without the Participant’s consent.

 

23. No Impact on Other Benefits. The value of the Participant’s Option is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.

 

24. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

25. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon exercise of the Option or disposition
of the underlying shares and that the Participant should consult a tax advisor
prior to such exercise or disposition.

 

Page 8 of 9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Incentive Stock Option
Agreement as of the date first above written.

 

  CAR CHARGING GROUP, INC.       By:     Name: Michael D. Farkas   Title: Chief
Executive Officer

 

        Name:  

 

Page 9 of 9

 

 